Oppee,
concurring: I am still of the opinion that Jay C. Hormel, 39 B. T. A. 244, was erroneously decided, and I can not distinguish this case from that one. I therefore concur in the result reached but not in the prevailing opinion.
I recognize, of course, that the majority believe the cases to be distinguishable. Yet that distinction seems to me less than substantial. In the Hormel case it was conceded that the permitted use included maintenance and education, so that in fact we had a trust which created a discretionary expenditure for education, maintenance, “use and benefit.” Here the income is to be expended “as *648said Trustee [this petitioner] may in his uncontrolled discretion decide * * *” for the “maintenance, education and well-being* of the beneficiary. Of course no claim is or could be made that the wife in the Hormel case was any more adverse in her interest than is this petitioner. Thus, the majority appear to have decided that “benefit” is not synonymous with “well-being.”1 For that is the only difference that I can see on the essential facts.

 But see Webster’s New International Dictionary, 2d Ed.: “Benefit * * * whatever promotes welfare; * * “Wekfaiíe * * * state or condition in regard to well-being; * * *.”